Citation Nr: 0914587
Decision Date: 04/17/09	Archive Date: 06/02/09

Citation Nr: 0914587	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-30 470	)	DATE APR 17 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a vocal cord disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to April 
1972 and from October 1982 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
originally on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Notably, this appeal was previously 
denied by the Board in December 2008; however, that decision 
is vacated herein for reasons addressed in greater detail 
below.        

The record reflects that the Board requested an expert 
medical opinion from a VA otolaryngologist (Dr. A.A.) to 
address various questions involved in the Veteran's appeal in 
July 2008 and the opinion was received in August 2008.  The 
Board provided the Veteran and his representative with a copy 
of the opinion in September 2008 and advised him that he had 
60 days to submit further argument and evidence in support of 
his claim.  In October 2008, the Veteran responded that he 
was submitting the enclosed argument and/or evidence and 
waived his right to have the case remanded to the AOJ for 
review in the Medical Opinion Response Form; however, no 
evidence or argument was included with the form.  The 
Veteran's representative acknowledged in its November 2008 
letter that no argument and/or evidence seemed to have been 
included with the Veteran's response to the obtained medical 
opinion.  

However, as discussed below, it appears that the Veteran had 
submitted additional evidence to the RO in November 2008 in 
response to the medical opinion.  That evidence was not of 
record at the time that the Board issued its December 2008 
decision.  Consequently, the December 24, 2008 Board decision 
is vacated and this decision is being issued in its stead, 
which includes consideration of the additional evidence 
submitted by the Veteran that is now associated with the 
claims folder.  Notably, the Veteran through his 
representative waived his right to initial RO consideration 
of this evidence in March 2009 correspondence.  38 C.F.R. 
20.1304(c) (2008).  
 





ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).    

As stated above, the record reflects that the Veteran's claim 
was previously denied by the Board in a decision dated 
December 24, 2008.  However, additional evidence pertinent to 
the claim had been received at the Detroit Regional Office 
(RO) in November 2008 that was not associated with the claims 
folder when the Board made its decision.  It appears that 
such evidence was submitted by the Veteran in response to his 
receipt of notification of the medical opinion requested in 
connection with his claim as he indicated in October 2008 
Medical Opinion Response Form that he was submitting 
additional argument and/or evidence in support of the claim; 
however, no additional evidence had been associated with the 
claims folder at the time of the Board's decision.  Under 
38 C.F.R. § 20.1304, any pertinent evidence submitted by the 
appellant or representative which is submitted by the 
appellant or representative in response to 38 C.F.R. § 20.903 
(Notification of evidence secured and law to be considered by 
the Board and opportunity for response), notification, as 
well as any such evidence referred to the Board by the agency 
of original jurisdiction (AOJ) under 38 C.F.R. § 19.37(b), 
must be referred to the AOJ for review, unless this 
procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefit or benefits to which the evidence relates may be 
fully allowed on appeal without such referral.  

As the evidence submitted by the Veteran was not of record 
when the Board issued its decision and, consequently, the 
Veteran was denied due process of law with respect to his 
claim, the Board finds that its December 24, 2008 decision 
addressing the issue of service connection for a vocal cord 
disorder is vacated.



FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran had throat problems during his first period of active 
service and contains no competent medical evidence to include 
an opinion showing a link between the Veteran's current vocal 
cord disorder and his first period of service; further, the 
evidence does not sufficiently establish by clear and 
unmistakable evidence that the Veteran's vocal chord disorder 
existed prior to his first period of active service.  

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's vocal chord disorder preexisted his second period 
of active duty and did not undergo a permanent worsening 
during active duty.


CONCLUSION OF LAW

A vocal cord disorder was not incurred in or aggravated by 
the Veteran's first period of active service and it clearly 
and unmistakably preexisted the Veteran's second period of 
active service and was not aggravated by service.  §§ 1110, 
1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In March 2003 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of information and evidence that the veteran should 
submit in support of the claim.  The RO also explained that 
VA may be able to pay the Veteran from the date his claim was 
received if the requested information or evidence was 
received within one year from the date of the letter.  The 
Board notes that the RO did not specifically address what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim in the 
March 2003 notice letter; however, the absence of such notice 
did not harm the Veteran as he received proper notice of the 
evidence that VA will seek to provide in a subsequent 
November 2003 VCAA notice letter and his claim was 
readjudicated in July 2004.  Although neither of the 
aforementioned VCAA notice letters addressed the element of 
degree of disability, the Veteran was later advised of such 
element as well as how VA assigns effective dates in March 
2006 correspondence and his claim was subsequently 
readjudicated in August 2006.   

The Board further notes that the Veteran was provided with a 
copy of the May 2003 rating decision, the July 2004 Statement 
of the Case (SOC), and the Supplemental Statements of the 
Case (SSOC) dated from March 2006 to October 2007, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in July 2006 and August 
2006.  Additionally, as noted above, a medical expert opinion 
from a VA otolaryngologist (i.e., VHA opinion) was obtained 
in August 2008.  Furthermore, private treatment records that 
have been identified as relevant to the Veteran's claim have 
been submitted or obtained, to the extent possible, and 
associated with the claims folder.  Moreover, service 
treatment records and reports of earlier examinations in 
connection with previous claims are associated with the 
claims folder.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

Analysis 

The Veteran seeks service connection for a vocal chord 
disorder.  The Veteran contends that he currently suffers 
from hoarseness as a result of a chronic vocal chord disorder 
that was either caused or aggravated during active military 
service.  

The Board initially notes that the Veteran's service 
connection claim for a vocal disorder was previously denied 
in a January 1992 rating decision that became final.  
38 C.F.R. § 20.1103.  However, additional service treatment 
records were associated with the claims folder in February 
2005 that were not before VA at the time of the January 1992 
RO rating decision.  Under 38 C.F.R. § 3.156(c), if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim as an original claim 
rather than a request to reopen a previously disallowed 
claim.  As the additional service treatment records contain 
evidence of treatment for vocal chord problems in service and 
are, thus, relevant to the claim, the issue is properly 
considered as an original claim for service-connected 
compensation benefits, as reflected on the title page of this 
decision.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).   If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The medical evidence clearly establishes that the Veteran 
currently suffers from residuals of a vocal cord disorder.  
In his August 2008 VHA opinion, Dr. A.A. found that the 
Veteran had recurrent vocal cord papillomatosis based on 
review of the Veteran's history as documented in the claims 
folder.  He explained that the disorder was a benign tumor of 
the larynx caused most probably by a DNA virus of the papova 
group and was famous for its recurrence.  Dr. A.A. added that 
patients with the condition usually have several surgeries 
and end up with chronic hoarseness.     

As the Veteran is shown to have a current vocal cord 
disorder, the Board will next consider in service incurrence, 
to include whether the presumption of soundness applies to 
the Veteran's claimed condition. 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008). 

The record shows that the Veteran's throat was clinically 
evaluated as normal at the November 1971 enlistment 
examination for the Veteran's first period of active service 
and there is no entrance examination report of record for the 
second period of active service.  As no preexisting vocal 
disorder is shown to have been noted upon the Veteran's 
entrance to service, the presumption of soundness applies to 
the Veteran's claimed condition.   


Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  VA's General Counsel has 
held that to rebut the presumption of sound condition under 
38 C.F.R. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

Upon careful consideration of the record, the Board finds 
that the evidence does not sufficiently establish by clear 
and unmistakable evidence that the Veteran's vocal chord 
disorder existed prior to his first period of active service.  
In making this determination, the Board observes that the 
Veteran told the examining physician at the August 1972 ENT 
examination that he had undergone polyp removal from one of 
his vocal chords in October 1971 and the examiner diagnosed 
the Veteran with "residuals of polyp excision from vocal 
chords" at that time.  The Board also notes that the July 
2006 VA examiner wrote that the Veteran was diagnosed with 
laryngeal polyps prior to his service duty explaining that 
his initial polypectomy was prior to service.  Thus, the July 
2006 examiner's opinion that the Veteran's vocal disorder 
pre-existed service appears to be based solely on the 
Veteran's reported history at the time of the August 1972 
examination.  Such evidence does not constitute clear and 
unmistakable evidence sufficient to overcome the presumption 
of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 
150 (1999) (recorded history provided by a lay witness does 
not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is 
recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 
238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  
Furthermore, in the August 2008 VHA opinion, Dr. A.A. 
considered this history as reported by the Veteran in the 
August 1972 examination report and noted only that it 
"appear[ed]" from the history that the Veteran's medical 
condition existed prior to his first service entrance.  Dr. 
A.A. did not state with any degree of certainty that the 
Veteran's vocal cord disorder preexisted his first period of 
active service.  Therefore, the presumption of soundness is 
not rebutted with respect to this period.  

Nevertheless, the evidence does not show that the Veteran's 
currently diagnosed vocal cord disorder is related to his 
first period of active service.  Indeed, the Veteran's 
service treatment records are absent of any complaints or 
treatment for throat problems during that period and the 
Veteran's throat was clinically evaluated as normal at both 
the November 1971 and April 1972 service examinations.  While 
the RO wrote in the September 1972 rating decision that the 
Veteran's service records revealed treatment for a throat 
condition in February 1972, a closer review of the Veteran's 
records reveals that the RO misidentified the referenced 
contained therein.  Rather, the notation of "hoarseness in 
throat 2-14-72" was included on a request for information 
(VA Form 07-3101a) submitted in June 1972 (i.e., after 
service) in connection with the Veteran's claim for service 
connection of a throat condition.  The form further notes 
that all available requested records had been forwarded.  
Thus, the objective medical evidence contemporaneous to the 
Veteran's first period of service does not show that the 
Veteran was treated for any problems related to his throat 
during that time despite the Veteran's assertions to the 
contrary.  The Board affords more probative value to the 
objective medical evidence than the Veteran's unsupported 
assertions.  The Board further observes that there is no 
medical evidence to include an opinion that links the 
Veteran's current vocal disorder to his first period of 
active military service.  

Thus, the competent medical evidence does not show that the 
Veteran had throat problems during his first period of active 
service and contains no competent medical evidence to include 
an opinion showing a link between the Veteran's current vocal 
cord disorder and his first period of service.    

In regard to the veteran's second period of service, there is 
clear and unmistakable evidence sufficient to establish that 
the Veteran's vocal chord disorder existed prior to that 
period.  Although it is noted that a Medical Board Report 
dated in March 1984 indicates that the Veteran's recurrent 
laryngeal papillomas did not exist prior to service, such 
finding is not supported by the objective medical evidence 
contained in the record.  The August 1972 VA examination 
report clearly notes a diagnosis of residuals of polyps 
excision from vocal cords.  Moreover, Dr. A.A. reviewed the 
entire record and wrote in his August 2008 VHA opinion that 
the condition "definitely existed before the second entrance 
to service."  The Board affords this evidence great 
probative value.      

The Board must next address whether this disability was 
aggravated during the second period of active service.  In 
deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including post-operative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. 3.306 (2008).  

The Board notes that service treatment records show that the 
Veteran received treatment for throat-related problems, to 
include surgical treatment for recurrent laryngeal 
papillomas, on several occasions from December 1982 to July 
1984, which may suggest an increase in severity.  However, 
Dr. A.A. wrote in his August 2008 opinion that he saw no 
relationship between the Veteran's service and the severity 
of the disease that the Veteran had during that time.  Dr. 
A.A. reasoned that the disease had no relation to service and 
could not be aggravated by exposure to smoke or shouting, as 
has been contended by the Veteran.  Dr. A.A. further 
explained that the course of treatment during the Veteran's 
second period of service (i.e., recurrence, several 
surgeries, chronic hoarseness) was typical for those 
diagnosed with the disorder.  The Board notes that the 
totality of Dr. A.A.'s opinion clearly relates that any 
symptomatology and treatment during the Veteran's second 
period of service for his vocal cord disorder represented the 
natural progress of the disease.  38 C.F.R. § 3.306 (2008).  
As Dr. A.A.'s opinion is based on review of the Veteran's 
medical history as documented in the claims folder, the Board 
affords it great probative value with respect to the medical 
question of whether a vocal disorder was aggravated by active 
service.  Notably, the August 2006 VA examination report 
included the similar finding that it was "less likely as 
not" that the Veteran's vocal cord polyp condition was 
caused or the result of his exposure fumes or smoke or from 
yelling in service.  The Veteran has provided no competent 
opinion to the contrary.  The Board notes that the Veteran's 
response to the opinion from Dr. A.A. included no substantive 
argument with respect to the negative finding made in the 
August 2008 opinion.  Rather, the evidence submitted by the 
Veteran merely established his ongoing complaints and 
treatment for a vocal cord disorder.  Thus, the Board finds 
that there is clear and unmistakable evidence to show that 
the Veteran's vocal cord disorder was not aggravated during 
his second period of active service.    

The Board has also considered the statements of the Veteran 
asserting that his vocal cord disorder was related to 
military service.  In Robinson v. Shinseki, 2008-7096 (Fed. 
Cir, March 3, 2009), the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence 
of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
 First, Board must first determine whether the disability is 
the type of injury for which lay evidence is competent 
evidence.   If so, the Board must weigh that evidence against 
the other evidence of record-including, if the Board so 
chooses, the fact that the Veteran has not provided any in-
service record documenting his claimed injury -to determine 
whether to grant service connection.   

The Veteran is certainly competent to state that he 
experienced hoarseness in service as well as post-service.  
However, the Veteran is a layperson and is not shown to have 
the requisite medical expertise necessary to diagnose his 
claimed disorder or render a competent medical opinion 
regarding its severity or etiology.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  He simply lacks the competency to 
provide an opinion as to the cause of his hoarseness and 
whether the symptoms he experienced in service represented 
aggravation.  Moreover, as an otolaryngologist, Dr. A.A. is 
clearly competent to render such an opinion, and that opinion 
is in the negative.  Consequently, the Veteran's statements 
are afforded no probative value with respect to the medical 
question of whether a vocal disorder was caused or aggravated 
by active service.   

In consideration of the foregoing, the Board finds that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence.  Since there is clear and unmistakable 
evidence that the pre-existing vocal cord disorder at issue 
was not aggravated by service for the purpose of rebutting 
the presumption of soundness (38 U.S.C.A. § 1111), it 
necessarily follows that such disorder was not, in fact, 
aggravated by service (38 U.S.C.A. §§ 1110, 1131).  

For the foregoing reasons, the Board finds that that the 
preponderance of the evidence weighs against the Veteran's 
claim of service connection for a vocal cord disorder and, 
consequently, service connection is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a vocal cord disorder 
is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0844599	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a vocal cord disorder.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel




INTRODUCTION

The veteran had active service from December 1971 to April 
1972 and from October 1982 to July 1984.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in September 2007.  This matter was 
originally on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board recognizes that additional service treatment 
records have been associated with the claims folder in 
February 2005 that were not before VA at the time of the 
January 1992 RO rating decision that previously denied the 
veteran's claim for a vocal chord disorder and became final.  
38 C.F.R. § 20.1103.  Under 38 C.F.R. § 3.156(c), if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim as an original claim 
rather than a request to reopen a previously disallowed 
claim.  After review of the service treatment records, the 
Board finds that the evidence contained therein is indeed 
relevant to the claim as it contains evidence of treatment 
for vocal chord problems in service.  Thus, the issue is 
properly considered as an original claim as reflected on the 
title page of this decision.   

In July 2008, the Board requested an expert medical opinion 
from a VA otolaryngologist (Dr. A.A.) to address various 
questions involved in the veteran's appeal and such opinion 
was received in August 2008.  The Board provided the veteran 
and his representative with a copy of the opinion in 
September 2008 and advised him that he had 60 days to submit 
further argument and evidence in support of his claim.  In 
October 2008, the veteran responded that he was submitting 
the enclosed argument and/or evidence and waived his right to 
have the case remanded to the AOJ for review in the Medical 
Opinion Response Form; however, no evidence or argument was 
included with the form.  The veteran's representative 
acknowledged in its November 2008 letter that no argument 
and/or evidence seemed to have been included with the 
veteran's response to the obtained medical opinion.  As there 
is no indication that the veteran has further evidence or 
argument to submit with respect to his claim, the Board will 
proceed with appellate review.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran had throat problems during his first period of active 
service and contains no competent medical evidence to include 
an opinion showing a link between the veteran's current vocal 
cord disorder and his first period of service; further, the 
evidence does not sufficiently establish by clear and 
unmistakable evidence that the veteran's vocal chord disorder 
existed prior to his first period of active service.  

2.  Clear and unmistakable evidence demonstrates that the 
veteran's vocal chord disorder preexisted his second period 
of active duty and did not undergo a permanent worsening 
during active duty.


CONCLUSION OF LAW

A vocal cord disorder was not incurred in or aggravated by 
the veteran's first period of active service and it clearly 
and unmistakably preexisted the veteran's second period of 
active service and was not aggravated by service.  §§ 1110, 
1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In March 2003 correspondence, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of information and evidence that the veteran should 
submit in support of the claim.  The RO also explained that 
VA may be able to pay the veteran from the date his claim was 
received if the requested information or evidence was 
received within one year from the date of the letter.  The 
Board notes that the RO did not specifically address what 
evidence VA would obtain and make reasonable efforts to 
obtain on the veteran's behalf in support of the claim in the 
March 2003 notice letter; however, the absence of such notice 
did not harm the veteran as he received proper notice of the 
evidence that VA will seek to provide in a subsequent 
November 2003 VCAA notice letter and his claim was 
readjudicated in July 2004.  Although neither of the 
aforementioned VCAA notice letters addressed the element of 
degree of disability, the veteran was later advised of such 
element as well as how VA assigns effective dates in March 
2006 correspondence and his claim was subsequently 
readjudicated in August 2006.   

The Board further notes that the veteran was provided with a 
copy of the May 2003 rating decision, the July 2004 Statement 
of the Case (SOC), and the Supplemental Statements of the 
Case (SSOC) dated from March 2006 to October 2007, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with medical examinations in July 2006 and August 
2006.  Additionally, as noted above, a medical expert opinion 
from a VA otolaryngologist (i.e., VHA opinion) was obtained 
in August 2008.  Furthermore, private treatment records that 
have been identified as relevant to the veteran's claim have 
been submitted or obtained, to the extent possible, and 
associated with the claims folder.  Moreover, service 
treatment records and reports of earlier examinations in 
connection with previous claims are associated with the 
claims folder.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  



Analysis 

The veteran seeks service connection for a vocal chord 
disorder.  The veteran contends that he currently suffers 
from hoarseness as a result of a chronic vocal chord disorder 
that was either caused or aggravated during active military 
service.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).   If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

The medical evidence clearly establishes that the veteran 
currently suffers from residuals of a vocal cord disorder.  
In his August 2008 VHA opinion, Dr. A.A. found that the 
veteran had recurrent vocal cord papillomatosis based on 
review of the veteran's history as documented in the claims 
folder.  He explained that the disorder was a benign tumor of 
the larynx caused most probably by a DNA virus of the papova 
group and was famous for its recurrence.  Dr. A.A. added that 
patients with the condition usually have several surgeries 
and end up with chronic hoarseness.     

As the veteran is shown to have a current vocal cord 
disorder, the Board will next consider in service incurrence, 
to include whether the presumption of soundness applies to 
the veteran's claimed condition. 


A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008). 

The record shows that the veteran's throat was clinically 
evaluated as normal at the November 1971 enlistment 
examination for the veteran's first period of active service 
and there is no entrance examination report of record for the 
second period of active service.  As no preexisting vocal 
disorder is shown to have been noted upon the veteran's 
entrance to service, the presumption of soundness applies to 
the veteran's claimed condition.   

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  VA's General Counsel has 
held that to rebut the presumption of sound condition under 
38 C.F.R. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

Upon careful consideration of the record, the Board finds 
that the evidence does not sufficiently establish by clear 
and unmistakable evidence that the veteran's vocal chord 
disorder existed prior to his first period of active service.  
In making this determination, the Board observes that the 
veteran told the examining physician at the August 1972 ENT 
examination that he had undergone polyp removal from one of 
his vocal chords in October 1971 and the examiner diagnosed 
the veteran with "residuals of polyp excision from vocal 
chords" at that time.  The Board also notes that the July 
2006 VA examiner wrote that the veteran was diagnosed with 
laryngeal polyps prior to his service duty explaining that 
his initial polypectomy was prior to service.  Thus, the July 
2006 examiner's opinion that the veteran's vocal disorder 
pre-existed service appears to be based solely on the 
veteran's reported history at the time of the August 1972 
examination.  Such evidence does not constitute clear and 
unmistakable evidence sufficient to overcome the presumption 
of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 
150 (1999) (recorded history provided by a lay witness does 
not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is 
recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 
238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  
Furthermore, in the August 2008 VHA opinion, Dr. A.A. 
considered this history as reported by the veteran in the 
August 1972 examination report and noted only that it 
"appear[ed]" from the history that the veteran's medical 
condition existed prior to his first service entrance.  Dr. 
A.A. did not state with any degree of certainty that the 
veteran's vocal cord disorder preexisted his first period of 
active service.  Therefore, the presumption of soundness is 
not rebutted with respect to this period.  

Nevertheless, the evidence does not show that the veteran's 
currently diagnosed vocal cord disorder is related to his 
first period of active service.  Indeed, the veteran's 
service treatment records are absent of any complaints or 
treatment for throat problems during that period and the 
veteran's throat was clinically evaluated as normal at both 
the November 1971 and April 1972 service examinations.  While 
the RO wrote in the September 1972 rating decision that the 
veteran's service records revealed treatment for a throat 
condition in February 1972, a closer review of the veteran's 
records reveals that the RO misidentified the referenced 
contained therein.  Rather, the notation of "hoarseness in 
throat 2-14-72" was included on a request for information 
(VA Form 07-3101a) submitted in June 1972 (i.e., after 
service) in connection with the veteran's claim for service 
connection of a throat condition.  The form further notes 
that all available requested records had been forwarded.  
Thus, the objective medical evidence contemporaneous to the 
veteran's first period of service does not show that the 
veteran was treated for any problems related to his throat 
during that time despite the veteran's assertions to the 
contrary.  The Board affords more probative value to the 
objective medical evidence than the veteran's unsupported 
assertions.  The Board further observes that there is no 
medical evidence to include an opinion that links the 
veteran's current vocal disorder to his first period of 
active military service.  

Thus, the competent medical evidence does not show that the 
veteran had throat problems during his first period of active 
service and contains no competent medical evidence to include 
an opinion showing a link between the veteran's current vocal 
cord disorder and his first period of service.    

In regard to the veteran's second period of service, there is 
clear and unmistakable evidence sufficient to establish that 
the veteran's vocal chord disorder existed prior that period 
and was not aggravated by service.  Although it is noted that 
a Medical Board Report dated in March 1984 indicates that the 
veteran's recurrent laryngeal papillomas did not exist prior 
to service, such finding is not supported by the objective 
medical evidence contained in the record.  The August 1972 VA 
examination report clearly notes a diagnosis of residuals of 
polyps excision from vocal cords.  Moreover, Dr. A.A. 
reviewed the entire record and wrote in his August 2008 VHA 
opinion that the condition "definitely existed before the 
second entrance to service."  The Board affords this 
evidence great probative value.      

The Board must next address whether this disability was 
aggravated during the second period of active service.  In 
deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including post-operative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. 3.306 (2008).  

The Board notes that service treatment records show that the 
veteran received treatment for throat-related problems, to 
include surgical treatment for recurrent laryngeal 
papillomas, on several occasions from December 1982 to July 
1984, which may suggest an increase in severity.  However, 
Dr. A.A. wrote in his August 2008 opinion that he saw no 
relationship between the veteran's service and the severity 
of the disease that the veteran had during that time.  Dr. 
A.A. reasoned that the disease had no relation to service and 
could not be aggravated by exposure to smoke or shouting, as 
has been contended by the veteran.  Dr. A.A. further 
explained that the course of treatment during the veteran's 
second period of service (i.e., recurrence, several 
surgeries, chronic hoarseness) was typical for those 
diagnosed with the disorder.  The Board notes that the 
totality of Dr. A.A.'s opinion clearly relates that any 
symptomatogy and treatment during the veteran's second period 
of service for his vocal cord disorder represented the 
natural progress of the disease.  38 C.F.R. § 3.306 (2008).  
As Dr. A.A.'s opinion is based on review of the veteran's 
medical history as documented in the claims folder, the Board 
affords it great probative value with respect to the medical 
question of whether a vocal disorder was aggravated by active 
service.  The August 2006 VA examination report included the 
similar finding that it was "less likely as not" that the 
veteran's vocal cord polyp condition was caused or the result 
of his exposure fumes or smoke or from yelling in service.  
The veteran has provided no competent opinion to the 
contrary.  Thus, the Board finds that there is clear and 
unmistakable evidence to show that the veteran's vocal cord 
disorder was not aggravated during his second period of 
active service.    

The Board has also considered the statements of the veteran 
asserting that his vocal cord disorder was related to 
military service.  However, the veteran is a layperson and is 
not shown to have the requisite medical expertise necessary 
to diagnose his claimed disorder or render a competent 
medical opinion regarding its severity or etiology.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Consequently, his 
statement is afforded no probative value with respect to the 
medical question of whether a vocal disorder was caused or 
aggravated by active service.   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of service connection for a vocal cord disorder.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a vocal cord disorder 
is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


